Citation Nr: 0829532	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-03 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumboscoliosis of the thoracic spine.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1996 to 
December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to the 
benefit currently sought on appeal.  During the pendency of 
the appeal, the veteran moved to reside within the 
jurisdiction of the Waco, Texas Regional Office.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks an increased rating for lumboscoliosis of 
the thoracic spine.  A review of the record indicates that 
there are deficiencies in the notice provided to the veteran 
in conjunction with this appeal.  

In correspondence dated in February 2006, the veteran was 
notified of information and evidence that could substantiate 
his claim for an increased rating.  He was instructed that he 
must show that his service-connected disability had increased 
in severity.  However, he was not informed that he should 
provide evidence regarding the effect that worsening has had 
on his employment and daily life.  Additionally, he was not 
notified of the specific rating criteria for his spine 
disability.  Thus, in order to comply with the requirements 
of due process, a remand for proper notification is required.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Furthermore, the record contains correspondence between the 
Social Security Administration (SSA) and VA pertaining to the 
sharing of VA medical records for the purposes of an SSA 
disability determination.  Records of any resulting 
disability determination are not included in the claims file.  
As this evidence likely addresses the ability of the veteran 
to attend to his daily activities, it is directly relevant to 
the claim on appeal.  Thus, VA has a duty to acquire a copy 
of any decision that grants SSA disability benefits and the 
supporting medical documents on which that decision was 
based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  If the 
veteran receives SSA disability benefits, then those medical 
records must be requested.

Accordingly, the case is REMANDED for the following action:

1. Notify the veteran that to substantiate 
his claim for an increased rating for his 
spine disability, he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his back disability and the 
effect that worsening has on his 
employment and daily life.  Examples of 
the types of medical and lay evidence that 
the veteran may submit must also be 
included.  

The letter must indicate that a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
It must also provide notice with respect 
to the requirements of 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and 
Injuries of the Spine. 

2.  Determine whether the veteran 
currently receives SSA disability 
benefits.  If so, contact the Social 
Security Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the veteran's successful claim for 
SSA benefits.  Any attempts to obtain 
these records which are ultimately 
unsuccessful must be documented in the 
claims folder.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative, should one be appointed, 
must be furnished a supplemental 
statement of the case which addresses all 
evidence associated with the claims file 
since the last statement of the case.  He 
should then be afforded the applicable 
time period in which to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

 
